Case 9:20-cv-81985-WPD Document 74 Entered on FLSD Docket 04/30/2021 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO.: 9:20-cv-81985-WPD

  AFFORDABLE AERIAL PHOTOGRAPHY, INC.,

           Plaintiff,
  vs.

  DOUGLAS ELLIMAN FLORIDA, LLC d/b/a
  DOUGLAS ELLIMAN, et al.

        Defendants.
  _________________________________________________/

                            NOTICE OF FILING PROPOSED SUMMONS

           Plaintiff, Affordable Aerial Photography, Inc., hereby gives notice of filing Proposed

  Summons for Defendant, Matthew Bachrad, as attached hereto.

           Dated: April 30, 2021                            Respectfully submitted,

                                                            s:/ Spensyr Ann Krebsbach
                                                            Lorri Lomnitzer, Esq.
                                                            Florida Bar No. 37632
                                                            Lorri@Lomnitzerlaw.com
                                                            Spensyr Ann Krebsbach, Esq.
                                                            Florida Bar No.: 0085132
                                                            Sak@Lomnitzerlaw.com
                                                            THE LOMNITZER LAW FIRM, P.A.
                                                            7999 N. Federal Highway, Ste. 202
                                                            Boca Raton, FL 33487
                                                            Telephone: (561) 953-9300
                                                            Fax: (561) 953-3455
                                                            Attorneys for the Plaintiff




                                                     Page 1 of 1
                                       THE LOMNITZER LAW FIRM, P.A.
        7999 N. Federal Hwy, Suite 202, Boca Raton, FL 33487 ● Telephone (561)953-9300● Fax (561)953-3455
